Name: Commission Regulation (EEC) No 868/89 of 4 April 1989 amending Regulation (EEC) No 3537/88 opening a standing invitation to tender for the resale on the Community market of 112 000 tonnes of sorghum held by the Spanish intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 92/6 Official Journal of the European Communities 5 . 4. 89 COMMISSION REGULATION (EEC) No 868/89 of 4 April 1989 amending Regulation (EEC) No 3537/88 opening a standing invitation to tender for the resale on the Community market of 112 000 tonnes of sorghum held by the Spanish intervention agency HAS ADOPTED THIS REGULATION : Article 1 1 . The second paragraph of Article 1 of Regulation (EEC) No 3537/88 is hereby replaced by the following : The sale provided for in the first paragraph shall take place in accordance with the terms of this Regulation and of Part I , excepting Article 5 thereof, and Part III of Commission Regulation (EEC) No 1836/82 (*). If the tenders do not seem to tally with the value of the goods on the market taking into account in particular their quality, the Spanish intervention agency may decide not to proceed with the invitation to tender. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 166/89 (2), Having regard to Council Regulation (EEC) No 1799/87 of 25 June 1987 on special arrangements for imports of maize and sorghum into Spain from 1987 to 1990 (3), and in particular Article 4 (2) thereof, Whereas, pursuant to Article 4 of Regulation (EEC) No 1799/87, the Spanish intervention agency has purchased 300 000 tonnes of grain sorghum on the world market ; Whereas 112 000 tonnes of grain sorghum were sold on the internal market pursuant to Regulation (EEC) No 3537/88 (4), as amended by Regulation (EEC) No 326/89 (*) ; whereas, in view of the risk of deterioration in the quality of the cereal as a result of long storage, the conditions of sale should be made more flexible while preventing disturbance of the market ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, 0 OJ No L 202, 9 . 7. 1982, p. 23 . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 4 April 1989. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (A OJ No L 20, 25. 1 . 1989, p. 16. (3) OJ No L 170, 30 . 6. 1987, p. 1 . (4) OJ No L 309, 15 . 11 . 1988, p, 30 . W Ol No L 38 . 10 . 2. 1989. D . 17.